Citation Nr: 0938325	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-26 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder strain.  

2.  Entitlement to service connection for a gastrointestinal 
disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
January 1999 and from November 2004 to March 2006.  
	
This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In June 2009, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for an 
increased initial rating for a right shoulder disability be 
withdrawn from appellate review.  

2.  Gastrointestinal symptoms manifested in service and have 
been continuous since service.

3.  Multiple gastrointestinal disorders have been diagnosed, 
including GERD and a submucosal lesion with overlying 
erythematous mucosa.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an increased 
initial rating for a right shoulder strain have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).  

2.  A chronic gastrointestinal disorder was incurred in 
service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In a statement made to the Board at the hearing in June 2009, 
the Veteran asked that his appeal for entitlement to an 
increased initial rating for a right shoulder disability be 
withdrawn from appellate review.  This statement was reduced 
to writing in the hearing transcript on record.  

When asked his intention regarding the right shoulder, the 
Veteran responded, "It is not on appeal."  When pressed 
further about the September 2008 Appeal Form 9, he affirmed 
his intention to withdraw the appeal.  Further, he indicated 
that when he filed his second Appeal form 9 in December 2008, 
he did so to clarify that he only wished to appeal the issue 
of service connection for his gastrointestinal disorder.  

In view of his expressed desires, the Board concludes that 
further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over the withdrawn 
issue, and, as such, his appeal is dismissed.  

Service Connection Claim

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	The Veteran testified, and his friend attested in writing, 
that the Veteran first experienced gastrointestinal 
symptomatology in April 2005, while in service.  At that 
time, he asked his friend to drive him to the hospital.  
	
	Service treatment records reflect that the Veteran was 
treated with ranitidine, a histamine-2 blocker used to treat 
GERD and other gastrointestinal symptoms, as early as June 
2005.  Additionally, he was treated for a gastrointestinal 
complaint in November 2005, which was diagnosed as 
gastroenteritis viral syndrome.  A December 2005 follow up 
treatment record reflected a diagnosis of GERD.  
	
	Subsequent treatment records indicated that he continued 
daily treatment with ranitidine until he separated from 
service.  However, service treatment records did not note 
that the gastrointestinal disorder was chronic.  Therefore, 
the Board finds no chronic gastrointestinal disorder was 
noted in service.

Nonetheless, post-service treatment records reflect diagnosis 
of and treatment for GERD in July 2006 (3 months after 
service), based on the Veteran's report of intermittent 
epigastric pain and GERD symptoms.  Treatment records reflect 
that he continued to take medication for GERD symptoms from 
service to the present appeal period.  In May 2008, he 
underwent an upper endoscopy, which revealed a submucosal 
lesion with overlying erythematous mucosa.  His VA physician 
noted that based on the endoscopy results, he did not, in 
fact, have GERD.  However, a June 2008 VA examination again 
reflected an assessment of GERD.     

	In addition to the post-service treatment records, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	The Veteran reported that he has experienced a 
gastrointestinal disorder continuously since service.  He 
explained that he did not seek immediate treatment following 
service because when he left service he had enough medication 
to last several months and he did not have private health 
insurance immediately following service.  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience gastrointestinal 
symptoms (stress and food-related abdominal pain at least 
once per week, sometimes radiating into his lower chest, 
which requires him to stop and rest for up to one hour), 
after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service is 
both competent and credible.  The Veteran has expressed and 
the evidence supports that he experienced continued 
gastrointestinal symptoms since service.  

Significantly, because the Board finds continuity of 
symptomatology since service, it is not necessary to 
determine whether a nexus exists between the Veteran's 
current symptoms and his symptoms in service.  However, the 
Board acknowledges that the record contains a negative 
medical nexus opinion (June 2008) and addendum (July 2008), 
but finds that the probative value of these opinions is 
diminished because the opinion and the were based on 
inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Specifically, the opinion distinguished the gastroenteritis 
viral syndrome in service from the Veteran's persistent GERD 
symptoms in service but then only opined that the current 
disorder was unrelated to the gastroenteritis viral syndrome 
and did not address the relationship to persistent GERD 
symptoms in service.  

Additionally, the opinion was based on the examiner's 
impression that that there was no documentation of the 
Veteran's symptoms of GERD in service and therefore his 
statements "cannot be justified."  However, this statement 
is not consistent with the service treatment records which 
revealed that the Veteran was diagnosed with GERD in December 
2005 and had been prescribed medication to treat GERD 
symptoms since June 2005.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is in favor of the claim 
for service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

	  
ORDER

The claim for an initial rating in excess of 10 percent for a 
right shoulder strain is dismissed without prejudice.  

Service connection for a gastrointestinal disorder is 
granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


